NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                         March 26, 2015

      Hon. Raymond L. Thomas Jr.                  Hon. Benigno Trey Martinez
      Kittleman, Thomas & Gonzalez, LLP           Martinez, Barrera & Martinez
      4900-B N. 10th St.                          120 E. Van Buren
      McAllen, TX 78504                           Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Hon. Raul Medina                            Hon. George M. Bishop
      Attorney at Law                             Attorney At Law
      3101 N. Jackson Road                        4191 F.M. 1155 South
      McAllen, TX 78501                           Chappell Hill, TX 77426
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Hon. Ricardo Pumarejo Jr.
      Kittleman, Thomas & Gonzalez, PLLC
      4900-B N. 10th Street
      McAllen, TX 78504
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00552-CV
      Tr.Ct.No. C-361-11-B
      Style:    Nolana Open MRI Center, Inc. v. Guillermo R. Pechero M.D.Ruben D.
                Pechero M.D. Maplestar Orthopedics, P. A.


             Intervenor’s motion to intervene and motion for rehearing in the above cause was
      this day DENIED by this Court.



                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch